WHEELER, District Judge.
As to this importation, the board of general appraisers reports:
“We find that the goods in question consist of cords, fringes, tassels, braids, etc., composed in chief value of metal thread, or bullions; that said goods are articles composed in chief value of metal; and that the same are not known commercially as metal threads, nor as bullions.”
Nevertheless the goods were assessed as manufactures of glass, or of which glass was the component material of chief value, under paragraph 108 of the tariff act of 1890, against a protest that they should be assessed as manufactures composed wholly or in part of metal, under paragraph 215. This finding is said to be a reason only, and that the classification was in fact right. But it is more than a reason. The board is authorized to find facts, and this must be treated as a finding of fact; and, according to this finding, the protest should have been sustained. Decision reversed.